Citation Nr: 1545397	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  10-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial compensable rating for erectile dysfunction.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

This case comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In May 2013, the Veteran filed an application for increased compensation based on unemployability due to all of his service-connected disabilities.  While the RO has acknowledged receiving the claim, the RO has yet to adjudicate it.  Thus, the question of entitlement to a TDIU, due in part to the service-connected disabilities on appeal, has been raised by the record and is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  On May 14, 2013, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran requesting a withdrawal of the appeal of the claim for service connection for hypertension.  

2.  The Veteran's coronary artery disease has not resulted in disability with more than one episode of acute congestive heart failure during any year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

3.  From June 16, 2010, to July 20, 2014, the Veteran's peripheral neuropathy of the upper extremities was manifested by moderate incomplete paralysis of the median nerve.

4.  Prior to June 16, 2010, and since July 21, 2014, the Veteran's peripheral neuropathy of the upper extremities was manifested by no more than mild incomplete paralysis of the median nerve.

5.  From June 16, 2010, to July 20, 2014, the Veteran's peripheral neuropathy of the lower extremities was manifested by moderate incomplete paralysis of the sciatic nerve.

6.  Prior to June 16, 2010, and since July 21, 2014, the Veteran's peripheral neuropathy of the lower extremities was manifested by no more than mild incomplete paralysis of the sciatic nerve.

7.  The Veteran's erectile dysfunction has not been manifested by deformity of the penis.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal of the claim for service connection for hypertension by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial rating in excess of 30 percent for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7005 (2015).

3.  Resolving the benefit of the doubt in the Veteran's favor, from June 16, 2010, to July 20, 2014, the criteria for an initial rating of 20 percent, but not higher, for peripheral neuropathy of the left upper extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8515 (2015).  

4.  Resolving the benefit of the doubt in the Veteran's favor, from June 16, 2010, to July 20, 2014, the criteria for an initial rating of 30 percent, but not higher, for peripheral neuropathy of the right upper extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8515 (2015).  

5.  Prior to June 16, 2010, and since July 21, 2014, the criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8515 (2015).  

6.  Resolving the benefit of the doubt in the Veteran's favor, from June 16, 2010, to July 20, 2014, the criteria for an initial rating of 20 percent, but not higher, for peripheral neuropathy of the lower extremities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8520 (2015).  

7.  Prior to June 16, 2010, and since July 21, 2014, the criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the lower extremities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8515 (2015).  
8.  The criteria for an initial compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in a determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2015).

On May 14, 2013, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran requesting a withdrawal of the appeal of the claim for service connection for hypertension.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

In this case, the Veteran's claims arise from an appeal of the initial ratings following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with examinations in June 2008 to ascertain the nature and etiology of his disabilities.  VA also provided the Veteran with examinations in May 2010, June 2010, and July 2014 to ascertain the nature and severity of his disabilities.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

Coronary Artery Disease

The Veteran's coronary artery disease has been rated 30 percent under Diagnostic Code 7005.  38 C.F.R. § 4.104 (2015).  

Under Diagnostic Code 7005, a 100 percent rating is assigned for coronary artery disease resulting in chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is assigned for disability resulting in more than one episode of acute congestive heart failure during the past year; or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is assigned for disability resulting in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104 (2015).  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diagnostic Code 7005, Note (2) (2015).  

At a June 2008 VA examination, the Veteran reported that his coronary artery disease had been stable since onset in 2004.  He denied a history of congestive heart disease.  He reported that he was asymptomatic while working in a warehouse where he frequently lifted and carried heavy objects and walked long distances.  Stress test yielded a workload of 11 METs.  Cardiac catheterization found an ejection fraction of 60 percent.  The examiner indicated that the Veteran's coronary artery disease had no significant effects on occupation.  

At a May 2010 VA examination, the Veteran reported that his coronary artery disease had been stable.  He denied a history of congestive heart failure.  He reported that he retired in January 2009 when he became eligible by age or duration of work.  A June 2010 stress test yielded a workload of 10 METs.  The examiner noted that testing for left ventricular dysfunction was not indicated as a June 2010 EKG was normal.  The examiner indicated that the Veteran's coronary artery disease would result in increased absenteeism and a lack of stamina.

At a July 2014 VA examination, the Veteran reported that his coronary artery disease persisted with mild chest discomfort.  He denied any episodes of congestive heart failure.  The examiner noted that a May 2014 stress test yielded a workload of 10 METs and a May 2014 EKG was normal.  The examiner indicated that the Veteran's coronary artery disease would impact his ability to work, noting that it would have mild effects on shopping and exercise and severe effects on sports.

The Board finds that the Veteran's coronary artery disease has not resulted in more than one episode of acute congestive heart failure during any year; or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  He has not had any episodes of acute congestive heart failure, his METS have been 10 and 11, and his ejection fraction has been 60 percent with no evidence of left ventricular dysfunction.  Thus, a higher rating is not warranted under Diagnostic Code 7005.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  

In conclusion,  the Board finds that an initial rating in excess of 30 percent for coronary artery disease is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy

The Veteran's peripheral neuropathy of the upper extremities has been rated at 10 for each extremity under Diagnostic Code 8515.  38 C.F.R. § 4.124a (2015).

Under Diagnostic Code 8515 for disability of the median nerve, a 70 percent rating is assigned for complete paralysis of the median nerve on the major side with such manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  Complete paralysis of the minor hand is rated as 60 percent disabling.  For severe incomplete paralysis, a 50 percent rating is assigned for the major hand and a 40 percent rating is assigned for the minor hand.  For moderate incomplete paralysis, a 30 percent rating is assigned for the major hand and a 20 percent rating is assigned for the minor hand.  For mild incomplete paralysis, a 10 percent rating is assigned for either major or minor hand.  38 C.F.R. § 4.124a (2015).

The Veteran's peripheral neuropathy of the lower extremities has been rated as 10 percent for each extremity under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2015).  

Under Diagnostic Code 8520 for disability of the sciatic nerve, complete paralysis, where the foot dangles and drops, with no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Moderate incomplete paralysis warrants a 20 percent rating.  Mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015). 

Right- or left-handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2015).  The evidence shows that the Veteran's right hand is dominant.  

At a June 2008 VA diabetes mellitus examination, the Veteran complained of tingling in the arms.  Examination revealed normal deep tendon reflexes in all extremities and no motor or sensory loss.  

At a June 2008 VA peripheral nerves examination, the Veteran complained of numbness and paresthesias of both upper and left lower extremities.  Examination of the extremities revealed normal motor strength with no atrophy, normal deep tendon reflexes, and normal position sense, but decreased vibration, pain, and light touch sense distally.  The examiner indicated that the Veteran's peripheral neuropathy had no significant effects on occupation.  

At a June 2010 VA peripheral nerves examination, the Veteran complained of a tingling sensation in the hands with pain after prolonged use, a tingling sensation and pain in the lower extremities especially after prolonged walking, and constant numbness in the feet.  He reported that the peripheral neuropathy has been stable since onset.  Examination revealed normal deep tendon reflexes at the biceps, knees, and plantars, but decreased reflexes of 1+ at the triceps, brachioradialis, and ankles.  There was normal vibration and position sense but absent pain sense and decreased light touch sense distally in the upper extremities.  There was normal position sense but decreased vibration sense, absent pain sense, and decreased light touch sense distally in the lower extremities.  There was normal motor strength except for decreased strength of 4/5 in right thumb opposition.  There was no atrophy.  The examiner noted that while there was no paralysis or dysesthesias, there was neuritis.  The examiner indicated that the Veteran's peripheral neuropathy would result in decreased mobility and manual dexterity.

At a July 2014 VA peripheral neuropathy examination, the Veteran complained of occasional numbness and a tingling pain sensation in the lower extremities and muscle weakness in the hands.  The examiner noted that the Veteran had peripheral neuropathy symptoms of mild paresthesias and/or dysesthesias and numbness in all four extremities, but not constant or intermittent pain.  Examination revealed normal motor strength with no atrophy, normal deep tendon reflexes, and normal position sense, but decreased light touch and cold sense.  With respect to the upper extremities, the examiner indicated that there was mild incomplete paralysis of the radial (musculospiral), median, and ulnar nerves.  With respect to the lower extremities, the examiner indicated that there was mild incomplete paralysis of the sciatic and femoral nerves.  The examiner indicated that the Veteran's peripheral neuropathy would have no impact on his ability to work.  

Both the June 2008 and July 2014 examinations found that the only manifestation of the Veteran's peripheral neuropathy was that of decreased sensation, and the July 2014 examiner specifically indicated that the Veteran's peripheral neuropathy was mild in degree.  Thus, with wholly sensory involvement and the examiner's assessment of mild incomplete paralysis, the Board finds that the Veteran's peripheral neuropathy of both upper and lower extremities for the periods covered by the above examinations was manifested by no more than mild incomplete paralysis.  38 C.F.R. § 4.124a (2015).

In addition to decreased sensation in all four extremities, the June 2010 examination found decreased deep tendon reflexes of 1+ at the triceps, brachioradialis, and ankles and decreased strength of 4/5 in right thumb opposition.  Examination also found neuritis.  Resolving reasonable doubt in the Veteran's favor, the Board finds that from the June 16, 2010, date of that examination to the day prior to the July 21, 2014, examination, the Veteran's peripheral neuropathy of the upper and lower extremities was manifested by moderate incomplete paralysis.  Thus, under Diagnostic Code 8515, from June 16, 2010, to July 20, 2014, the minor left upper extremity warrants a 20 percent rating and the major right upper extremity warrants a 30 percent rating.  Similarly, a 20 percent rating for each lower extremity under Diagnostic Code 8520 is warranted from June 16, 2010, to July 20, 2014.  

However, with only slightly decreased reflexes at the triceps and brachioradialis and only slightly reduced strength in right thumb opposition, and normal reflexes at the biceps and normal strength otherwise, the Board finds that the Veteran's peripheral neuropathy of the upper extremities did not more nearly approximate severe incomplete paralysis.  Thus, an even higher rating under Diagnostic Code 8515 is not warranted.  With only slightly decreased reflexes at the ankles and normal reflexes at the knees and plantars and normal strength throughout, the Board finds that the Veteran's peripheral neuropathy of the lower extremities did not more nearly approximate moderately severe incomplete paralysis.  Thus, an even higher rating under Diagnostic Code 8520 is not warranted.  

The Board has considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher rating for either upper or lower extremities at any time during the rating period.  With respect to the upper extremities, the Board notes that the July 2014 examiner identified three affected nerves, musculospiral, median, and ulnar.  However, combined nerve injuries are to be rated by reference to the major involvement.  38 C.F.R. § 4.124a, Diagnostic Code 8719, Note (2015).  Thus, each upper extremity may be assigned only one neurologic rating.  

The Board notes that Diagnostic Code 8514 for the musculospiral nerve provides for a higher 20 percent rating for mild incomplete paralysis of either major or minor hand than Diagnostic Code 8515 for the median nerve or 8516 for the ulnar nerve.  However, the objective evidence does not support a rating under Diagnostic Code 8514.  The finding of decreased strength in right thumb opposition at the June 2010 examination supports application of Diagnostic Code 8515, which specifically contemplates defective opposition of the thumb.  While decreased reflexes at the triceps and brachioradialis, also found at the June 2010 examination, support application of Diagnostic Code 8514, which contemplates weakened extension and flexion of the elbow, the June 2008 examination found normal motor strength throughout and both the June 2010 and July 2014 examinations specifically found no decreased strength in elbow flexion or extension.  Thus, the Board finds that Diagnostic Code 8515 for the median nerve is the most appropriate code and most representative of the Veteran's predominant disability picture.  Butts v. Brown, 5 Vet. App. 532 (1993); 38 C.F.R. § 4.124a, Diagnostic Code 8719, Note (2015).  

The Board also notes that the July 2014 examiner identified two affected nerves of the lower extremities, sciatic and femoral.  However, unlike that for the upper extremities, Diagnostic Code 8526 for the femoral nerve does not provide for a higher rating for any level of disability.  The finding of decreased reflexes at the ankles at the June 2010 examination supports Diagnostic Code 8520 for the sciatic nerve, which contemplates impairment of the muscles below the knee.  Diagnostic Code 8526 pertains to the quadriceps extensor muscles, which the Board observes is involved in hip and knee flexion and extension.  However, examinations found no weakness in hip or knee flexion or extension.  Thus, the Board finds that Diagnostic Code 8520 for the sciatic nerve is the most appropriate code and most representative of the Veteran's predominant disability picture.  Butts v. Brown, 5 Vet. App. 532 (1993); 38 C.F.R. § 4.124a, Diagnostic Code 8719, Note (2015).  

In conclusion, from June 16, 2010, to July 20, 2014, the Board has resolved reasonable doubt in favor of the Veteran in granting a higher 20 percent rating for peripheral neuropathy of the left upper extremity, 30 percent rating for peripheral neuropathy of the right upper extremity, 20 percent rating for peripheral neuropathy of the left lower extremity, and 20 percent rating for peripheral neuropathy of the right lower extremity.  However, as the preponderance of the evidence is against even higher ratings or higher ratings at any other time, or continuation of the increased ratings past July 20, 2014, those aspects of the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran's erectile dysfunction has been assigned a 0 percent rating as a part of the diabetic process.  38 C.F.R. § 4.119 (2015).  To warrant a compensable 20 percent rating for erectile dysfunction, there must also be deformity of the penis.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015). 

In this case, the record does not show that the Veteran has a deformity of the penis.  A May 2010 VA genitourinary examination revealed a normal penis.  A June 2014 VA male reproductive system examination continued to show that he had a normal penis.  Thus, the Board finds that an initial compensable rating for erectile dysfunction is not warranted.  The Board notes that the Veteran is already receiving special monthly compensation for the loss of use of a creative organ.

The Board has considered whether any other applicable rating criteria may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a compensable rating.  

Accordingly, the Board finds that an initial compensable rating for erectile dysfunction is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

The Board has considered whether the schedular rating is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence shows that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the disabilities.  The Veteran's symptom of chest pain is specifically contemplated by the rating criteria for coronary artery disease.  The Veteran's symptoms of pain, numbness, and weakness are reasonably contemplated by the rating criteria for the median and sciatic nerves.  The Veteran's symptom of erectile dysfunction is contemplated by the award of special monthly compensation for the loss of use of a creative organ.  Thus, as the rating schedule is adequate to evaluate the disabilities, the Board finds that referral for extra-schedular consideration is not in order.



ORDER

The appeal of the claim for service connection for hypertension is dismissed.

An initial rating in excess of 30 percent for coronary artery disease is denied.

A 20 percent rating from June 16, 2010, to July 20, 2014, for peripheral neuropathy of the left upper extremity is granted.

A 30 percent rating from June 16, 2010, to July 20, 2014, for peripheral neuropathy of the right upper extremity is granted.

A rating in excess of 10 percent prior to June 16, 2010, and since July 21, 2014, for peripheral neuropathy of the left upper extremity is denied.

A rating in excess of 10 percent prior to June 16, 2010, and since July 21, 2014, for peripheral neuropathy of the right upper extremity is denied.

A 20 percent rating from June 16, 2010, to July 20, 2014, for peripheral neuropathy of the left lower extremity is granted.

A 20 percent rating from June 16, 2010, to July 20, 2014, for peripheral neuropathy of the right lower extremity is granted.

A rating in excess of 10 percent prior to June 16, 2010, and since July 21, 2014, for peripheral neuropathy of the left lower extremity is denied.

A rating in excess of 10 percent prior to June 16, 2010, and since July 21, 2014, for peripheral neuropathy of the right lower extremity is denied.

An initial compensable rating for erectile dysfunction is denied.


REMAND

The Board notes that a claim for a TDIU was previously denied in a March 2010 rating decision.  However, in May 2013, the Veteran filed a VA Form 21-8940, on which he indicated that he is unemployable due to all of his service-connected disabilities.  The Board notes that service connection is also in effect for diabetes mellitus and shell fragment wounds to the scalp and left shoulder.  While receipt of the claim has been acknowledged, the claim has not yet been adjudicated.  Thus, the claim must be adjudicated by the Agency of Original Jurisdiction in the first instance.  

The Board notes that only page one of the May 2013 VA Form 21-8940 is of record.  Thus, attempts should be made to locate and associate with the claims file page two of the form, if it was submitted.  If attempts to locate the second page are unsuccessful, the Veteran should be asked to submit another completed form.

In addition, the Board finds that a social and industrial survey would be useful in determining whether the Veteran's service-connected disabilities preclude employment.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to locate and associate with the claims file page two of VA Form 21-8940 received in May 2013.  If the page cannot be located, then ask the Veteran to submit another completed form.

2.  Schedule the Veteran for VA Social and Industrial Survey to ascertain the impact of all the service-connected disabilities on employability.  The claims folder must be reviewed and that review should be indicated in the report.  The examiner must consider the Veteran's educational and occupational history, and note those factors in the report.  The examiner must also evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of non-service-connected disabilities, but with consideration of work history and training, make him unable to secure or follow a substantially gainful occupation.   The Board notes that the Veteran is service-connected for coronary artery disease, diabetes mellitus with erectile dysfunction, bilateral peripheral neuropathy of the upper and lower extremities, and shell fragment wounds of the scalp and left shoulder.  All findings and conclusions should be supported by a rationale.

3.  Then, adjudicate the claim for TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


